

THIRD AMENDMENT TO THE
GPI US CONSOLIDATED PENSION PLAN
(As Amended and Restated Effective January 1, 2017)


WHEREAS, Graphic Packaging International, Inc. (the “Company”) maintains for the
benefit of its employees the GPI US Consolidated Pension Plan (the “Plan”); and


WHEREAS, Section 4.1 of the Plan authorizes the Board of Directors of Graphic
Packaging Holding Company (the “Board”) to amend the Plan at any time; and


WHEREAS, the Board has delegated to the Retirement Committee of Graphic
Packaging International, Inc. (the “Retirement Committee”) the responsibility to
make certain amendments to the Plan; and


WHEREAS, the Retirement Committee deems it desirable to amend the Plan to
reflect a forthcoming change to the name of the Company.


NOW, THEREFORE, BE IT RESOLVED, that, effective as of January 1, 2018, “Graphic
Packaging International, Inc.” is amended to read as “Graphic Packaging
International, LLC” each place it appears in the Plan.




BE IT FURTHER RESOLVED, that the Retirement Committee has approved this Third
Amendment to the GPI US Consolidated Pension Plan this 28th day of November,
2017.




GRAPHIC PACKAGING INTERNATIONAL, INC. RETIREMENT COMMITTEE MEMBERS


    
    
By: /s/ Brad Ankerholz                            
Brad Ankerholz


By: /s/ Carla J. Chaney                            
Carla J. Chaney


By: /s/ Debbie Frank                            
Debbie Frank


By: /s/ Stephen Scherger                             
Stephen Scherger


By: /s/ Brian A. Wilson                             
Brian A. Wilson




w:\4577.056\3rd amend gpi us consolidated pension plan (1-1-2017).docx


1